DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In claim 1, all steps a) through e) start with uppercase letter such as “Soft, Hardening, Hard, Reinforcement, Following, and Repeated.”  It is not clear what the significance of uppercase letters are.  The examiner suggests amending all the words with lowercase letters for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, recites a series of steps a) through e).  Although it seems there may be a particular order of steps however, there is no real temporal order of steps being claimed. In addition, it is unclear if the section of the workpiece that is subjected to the shot blasting is a section of the toothing or profiling or a section other than the toothing or profiling.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at most 10% of the first elastic modulus”, and the claim also recites “preferably at most 5% of the first elastic modulus” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, there is no teaching in the prior art of record that would,
 reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate step e) following step d) 

Claims 1-9 would be allowable if rewritten or amended to overcome the claim objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
It seems that claim 1 is intended to be performed in exact recited order and as such, the following amendment is suggested:
1 (Currently Amended). A method for producing a workpiece provided with a toothing or profiling, comprising the sequence of steps:
a) [[S]]soft machining of the workpiece, in which the toothing or profiling is produced;
b) [[H]]hardening of the produced toothing or profiling;
c) [[H]]hard fine machining of the hardened toothing or profiling, wherein the hardened toothing or profiling is machined with a first tool in the form of a grinding worm, a grinding wheel or a honing wheel, wherein the first tool has a base body which has a first elastic modulus;
d) reinforcing at least a section of the hard fine machined workpiece by carrying out a shot blasting process; and
e) [[F]]following step d): repeat hard fine machining of the reinforced toothing or profiling, wherein the reinforced toothing or profiling being machined with a second tool in the form of a grinding worm, a grinding wheel, a set of grinding wheels or a honing wheel, wherein the second tool having a base body which has a second elastic modulus which is at most 33% of the first elastic modulus and wherein the second tool has a base body made of a plastic or rubber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoyahita (US 6,315,646) teaches that it is well-known in the art of gear (with toothing and profiling) manufacturing to form tooth forming including a tooth surface on a gear 5 with high precision hobbing and shaving followed by surface hardening such as heat treatment and subsequently subjected to shot peening followed by polishing using a barreling apparatus (abstract, lines 1-13, col. 5, lines 34-67, col. 6, lines 1-8, emphasis added).
Jones (US 3,913,281) teaches that it is well-known to make grinding wheels from ceramics having modulus of elasticity between about 170 to 180 x                 
                    
                        
                            10
                        
                        
                            10
                        
                    
                
             dynes/                
                    
                        
                            c
                            m
                        
                        
                            2
                        
                    
                
             (equivalent to 170-180 GPa, abstract, lines 1-3, col. 9, lines 45-51).  
Minamidate et al. (US 10,843,497) teach that it is well-known to make grinding wheels from rubber and polyurethane having Young’s modulus (modulus of elasticity) preferably 7 GPa or less and further preferably 5 GPa or less (col. 21, lines 52-63).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SARANG AFZALI/
Primary Examiner, Art Unit 3726                                                                                                                                                                                             03/29/2022